Title: From David Humphreys to Charles Stewart, 8 August 1781
From: Humphreys, David
To: Stewart, Charles


                        
                            Sir
                            Head Quarters Dobbs Ferry Augst 8th 1781
                        
                        His Excellency the Commander in Cheif desires you will take immediate and effectual measures, to ascertain
                            with certainty the quantity of salted Provision now lying on or near Connecticut River, specifying by actual Returns the
                            kind, & quality of it, and the Places where it is deposited—also the quantity now in the Magazine at
                            Providence—and whether the salted Provision has been transported from springfield to Hartford, in consequence of
                            directions from you, if it has not yet been removed, to the last mentioned place, His Excellency requests that you will
                            urge that it should be done without delay. I am Sir Your Most Obedt Servt
                        
                            D. Humphrys
                            Aide De Camp
                        
                    